Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 1 of 18 Page ID #:114




          EXHIBIT 3
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 2 of 18 Page ID #:115



                                        PRINCIPALITY OF LIECHTENSTEIN
                                                 PRINCELY
                                           COURT OF JUSTICE
                                                                 Please always quote this file number
                                                                                    08 EX.2016.839
                                                                                                 ON 4
                                            ORDER
                                                                                                       ’
                                       EXECUTION PERMIT

        Case

        Applicant / Enforcing Party:             Vitaly Ivanovich Smagln,
                                                 REDACTED                       .
                                                 REDACTED   Moscow

                                                 represented by AdvocaturSeeger, Frick &
                                                 Partner AG, lawyers, Kirchstrasse 6, 9494
                                                 Schaan

    Respondent / Obliged Party:                  1. Ashot YEGIAZARYAN,
                                                    REDACTED                            ,
                                                    USA-90201 California

    Respondent:                                  2. KALKEN Holdings Ltd.,
                                                    15 Agiou Pavlou Street, LEDRA House            .
                                                    CY-1105 Nicosia, Cyprus


    1   .     The arbitral award of the London Court of International Arbitration (LCIA),
              London, United Kingdom, dated 11 November 2014 (corrected by
              decision dated 9 January 2015) on case no. 101721 in the arbitration
              matter of plaintiff Vitaly Ivanovich SMAGIN, REDACTED
             REDACTED
                        Moscow, Russia , versus defendants (1) KALKEN HOLDINGS
              LIMITED, 15 Agiou Pavlou Street, Ledra House, Agios Andreas 1105,
              Nicosia, Cyprus, and (2) Ashot YEGIAZARYAN, REDACTED              , Beverly
              Hills, California, United States of America, is declared enforceable for the
              Principality of Liechtenstein.

    2.         On the basis of the enforceable arbitral award of the London Court of
               International Arbitration (LCIA), London, United Kingdom, dated 11
               November 2014 (corrected by decision dated 9 January 2015) on case
               no. 101721 in the arbitration matter of plaintiff Vitaly Ivanovich SMAGIN,
               REDACTED                                 Moscow, Russia, versus defendants
               (1) KALKEN HOLDINGS LIMITED, 15 Agiou Pavlou Street, Ledra House,
               Agios Andreas 1105, Nicosia, Cyprus, and (2) Ashot YEGIAZARYAN,                     REDACTED



               REDACTED      , Beverly Hills, California, United States of America,



    1
        ON = Ordnungsnummer, reference number


                                                                                    Jehle Dec. Ex. 1 Page 007
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 3 of 18 Page ID #:116



                                         Page 2



          execution Is permitted to the Enforcing Party. Vitaly Ivanovich SMAGIN,
          REDACTED                            Moscow, Russia ,

          against the Obliged Party. Ashot YEGIAZARYAN,           REDACTED                 .
          Beverly Hills, California, United States of America ,

          for the collection of the enforceable claim of

          •USD 72,243,000.00 (main claim), and
         • USD  6.899,701.32 (capitalized interest), and
         • GBP 2,776,473.68 and USD 672,354.08 and RUB 2,958,750.00 (costs),
           and
         • additional Interest In the amount of an annual Interest rate of 8%,
           capitalized quarterly, on USD 72,243,000.00 and USD 6,899,701.32
           since 11 November 2014, and
         • the costs of the application to declare the arbitral award enforceable,
           which have been assessed to be CHF 7,416.02, and
         • the costs of the application for execution, which have been assessed
           to be CHF 63,880.00,

         execution taking place by way of

         2.1   the attachment of the claims for money and payment - In
               particular claims for distribution and repayment in the amount of at
               least the outstanding claim - that the Obliged Party is entitled to in
               his legal capacity as the beneficial owner, settlor, beneficiary, and
               principal of Alpha Trust or other trusts against the following Third-
               Party Debtors

               2.1.1 CTX Treuhand Aktiengesellschaft as the trustee of Alpha Trust
                     (FL - 0002- 510.771 - 1), c /o Dr.iur. Thomas Wilhelm Lova .
                     Center, FL- 9490 Vaduz,

               2.1.2 Dr. Thomas Martin Josef WILHELM Nikolaus Wilhelm, c /o
                     Lova - Center, Vaduz, Liechtenstein;

               2.1.3 Nikolaus Thomas WILHELM, c /o Lova - Center, FL- 9490 Vaduz,

         2.2   and the transfer of the attached claims for collection up to the
               amount of the outstanding debt notwithstanding any rights of third
               parties that may have been obtained earlier.




                                                                       Jehle Dec. Ex. 1 Page 008
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 4 of 18 Page ID #:117



                                              Page 3



              The Third - Party Debtors are prohibited from making payment to the
              Obliged Party. The latter Is prohibited from disposing In any way of the
              attached claim or of the pledge created for them, in particular by
              collecting that claim as a whole or In part. By service of this prohibition
              of payment to the Third Party, the granted attachment must be
              considered completed, and a right of lien In the claim described above
              must be considered to have been obtained for the benefit of the
              enforceable claim of the Enforcing Party.

    3.        The Enforcing Party Is directed to deposit an amount of CHF 5,000.00
              within two weeks on the account of the Princely Court of Justice with
              Llechtensteinische Landesbank AG. account no. 673.468.05, for the costs
              of translation that will probably be incurred.


                                          Grounds:

    By written submission dated 22 Feb 2016, the Enforcing Party submitted the
    applications that are evident from the verdict. Among other things and in
    summary, the Enforcing Party pleaded as follows:

         1.     Application to declare an arbitral award enforceable

         By arbitral award of a senate consisting of three arbitrators and constituted
         pursuant to the Arbitration Rules of the London Court of International Arbitration
         ( LCIAJ dated 11 November 2014, case no. 101721, Ashot YEGIAZARYAN
         ('Yegiazaryan") and KALKEN HOLDINGS LIMITED ("Kalken") were jointly and
         severally ordered to pay the following amounts to the Applicant:

         a.     USD 72,243,000.00 ( main claim):

         b.                                                                          .
                capitalized interest: USD 6,899,701.32 ( equivalent to 7% interest p.a on USD
                72,243,000.00 from 1 July 2013 untill 1 November 2014);

         c.     an annual interest rate of 8%, capitalized quarterly, on USD 72,243,000.00
                and USD 6,899,701.32 since 11 November 2014;

         d.                                                                   .
                costs (of the party ): GBP 2,658,151.93 and USD 672.354 08 and RUB
                2.958,750.00:

         e.     costs (of the proceedings): GBP 118,321.75.
         The arbitration proceedings were subject to the LCIA Arbitration Rules 1998.
         Pursuant to Art. 26.9 of the LCIA Arbitration Rules, arbitral awards are final and
         binding and are therefore not subject to any further appeal (see also
         Hausmaninger in Fasching/Konecny, Zivilprozessgesetze IV /22 § 607 margin no.
         17) .



                                                                             Jehle Dec. Ex. 1 Page 009
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 5 of 18 Page ID #:118




                                                     Page 4



             The seat of the arbitration tribunal was in London. Both Liechtenstein (since 7 July
             2011 ) and the United Kingdom (since 24 September 1975 ) are member states of
             the Convention on the Recognition and Enforcement of Foreign Arbitral Awards
                    .
             ( NYC ) LGBI.2 No. 325/ 2011 . The arbitral award will therefore be declared to be
             enforceable on the basis of the NYC.

                                              .
             Pursuant to Art. IV ( 1 ) (a] NYC a properly legalized original of the arbitral award or
             a copy that has been properly certified to be a true copy of such an original
             must be submitted. The enclosed certified copy shows both the seal and the
             signature of an official of the LCIA with authority to do so plus a designation of his
             function:

             Pursuant to Art. 26.9 of the LCIA Rules 2014 (at the time when the present arbitral
             award was certified, i.e. on 12 November 2014. the LCIA Rules 2014 were already
             in force, having entered into force on 1 October 2014) , the "Registrar' is the     1



             proper organ of the London Court of International Arbitration (LCIA ) to issue a
             certified copy of the original arbitral award.

             Thus, a copy certified by the arbitration institution in terms of Art. IV ( 1 ) (a) NYC has
                                          .
             been submitted (LES 2015 93 [96] ) .

             The arbitral award was translated by Heidi Hilty. Heidi Hilty is on the list of the
             interpreters and translators admitted at Liechtenstein courts and administrative
             authorities in terms of LGBI. 2000 No. 15 as a translator for the English language.
             She is therefore an official/sworn translator in terms of Art. IV ( 2) NYC (LES 2013.147
             [ 151 ] ).

             Submitting the original or a certified copy of the arbitration agreement in terms
             of Art. IV ( 1 ) (b) of the New York Convention on the Recognition and Enforcement
             of Foreign Arbitral Awards is only required if so requested by the court ( § 631 (2)
             ZPO3) . There has been no such request. Therefore, all requirements for declaring
             the arbitral award enforceable have been met.

            The text of the arbitral award was corrected by correction of the arbitral award
                                      .
            dated 9 January 2015 which however did nothing to change the verdict or the
            result.

            There is no indication at this time that Kalken, too, has assets in Liechtenstein. The
            application for execution is therefore directed against Yegiazaryan exclusively.
            On the basis of the joint and several obligation laid down in the arbitral award,
            the application to declare the arbitral award enforceable is also directed
            against Kalken. Therefore. Kalken is included as a respondent (§ 631 ZPO ) only in
            the proceedings concerning enforceability but not in the subsequent application
            for execution.




    2   LGBI. = Landesgesetzblatt , Liechtenstein Law Gazette
    3   ZPO = Zivilprozessordnung, Code of Civil Procedure

                                                                                      Jehle Dec. Ex. 1 Page 010
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 6 of 18 Page ID #:119



                                                 Page 5



             2.    Application to grant execution against claims

             Title for execution and underlying claim

             As has been explained, the present application for execution is directed against
             Yegiazaryan as the Obliged Party exclusively. The title for execution is the arbitral
             award ("Final Award") of the London Court of International Arbitration (LCIA )
             dated 11 November 2014, Case No. 101721 ).

             In this final and binding arbitral award, which is not subject to any further appeal,
             the Obliged Party was ordered to make the following payments to the Enforcing
             Party:

             a.   payment of the main claim: USD 72,243,000.00;
             b.   capitalized interest: USD 6,899,701.32 ( equivalent to 7% interest p.a. on USD
                  72,243,000.00 from 1 July 2013 until 11 November 2014);
             c.   an annual interest rate of 8%, capitalized quarterly (i.e. the amount bears
                  interest at a rate of V4 of the annual interest rate, and that interest must be
                  added to the capital) , on USD 72,243,000.00 and USD 6,899,701.32 since 11
                  November 2014:
             d.   costs (of the party): GBP 2,658, 151.93 and USD 672.354.08 and RUB
                  2,958,750.00;
            e.    costs (of the proceedings) : GBP 118,321.75.

            All these claims from the arbitral award are payable forthwith and immediately
            ( Art. 26.9 LCIA) . The present claims from the arbitral award of 11 November 2014
            have therefore been payable for a long time. The Obliged Party has not made
            payment despite the amounts having been payable for a long time.

            Means of execution

            Execution against claims in terms of Art. 217 et sqq. EO4 is being applied for. The
            Obliged Party ( Yegiazaryan) is entitled to claims for money and payment, in
            particular claims for distribution and repayment, in his legal capacity as the
            beneficial owner, settlor, beneficiary, and principal of Alpha Trust against the
            Third-Party Debtors listed overleaf, who are the ( de facto) trustees of Alpha Trust
            and the ordinary trustees of the Obliged Party. Yegiazaryan is able to dispose of
            the assets of Alpha Trust by instruction (to the Third-Party Debtors) as he pleases.
            He may de facto demand distributions from the trust assets by instruction (to the
            Third-Party Debtors) without limitation.

            The body of facts that forms the basis for the claim is complex and in part
            involves sham transactions and claims for the piercing of the corporate veil. The
            Applicant / the Enforcing Party therefore refrains from stating details in this
            application for execution.

            In execution proceedings, all the enforcing party has to do is allege the claim
            that the Obliged Party has and provide the information necessary to individualize
            that claim; the Applicant / Enforcing Party has done this . When execution
            against claims is granted, the allegations of the obliged party in the application

    4   EO = Exekutionsordnung , Execution Act

                                                                                 Jehle Dec. Ex. 1 Page 011
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 7 of 18 Page ID #:120



                                                      Page 6



             for execution are not to be verified. In particular, the court is not to verify
             whether the claim to be attached does lawfully exist, so that the execution
             against the claim will be successful. This verification and ascertainment is only
             made in the third-party debtor proceedings ( LES 200, 70, and others) .

             Calculation of the amount in dispute

             Calculating the amount in dispute in execution proceedings requires that interest
             and costs be calculated until the date of the application ( Art. 3, 14 RATG5) . This
             calculation is made as follows:


              Verdict item 2:                                             CHF 71 ,903,457.90
              Main case, USD 72,243,000.000, exchange rate 0.9953;


              Verdict item 3:                                                         .
                                                                           CHF 6.867 272.72
              Capitalized interest in the amount of USD 6,899,701.32,
              that is equivalent to 7% interest p.a. on USD
              72,243,000.00 from 1 July 2013 until 11 Nov 2014; 1 USD =
              0.9953 CHF


              Verdict item 4:                                              CHF 8, 174,932.06
              Annual interest rate of 8% (capitalized quarterly) on
              USD 72,243,000.00 = USD 8,213,535.68 ( 1 USD = 0.9953
              CHF)


             Verdict item 5:                                               CHF 4, 481.588.95
             Costs (of the party ):

             USD 672,354.08 ( 1 USD = 0.9953 CHF) = CHF 699.194.02

             RUB 2,958,750.00 ( 1 RUB = 0.01346 CHF) = CHF 39,831.96


             Verdict item 6:                                                 CHF 168, 194.34
             Costs (of the proceedings) :
             GBP 118,321.75 ( 1 GBP = 1.4215 CHF)


             TOTAL                                                        CHF 91 ,595,445.97




    6   RATG = Rechtsanwaltstarifgesetz , Act on Lawyers' Tariffs

                                                                                Jehle Dec. Ex. 1 Page 012
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 8 of 18 Page ID #:121



                                                    Page 7



             3.     (International) jurisdiction

             Firstly, the Third-Party Debtors are domiciled in Liechtenstein. Secondly, the
             claims and demands that Yegiazaryan has against the Third-Party Debtors are
             pecuniary claims in terms of § 50(2] JN< (LES 2008, 256, and others) . The Princely
             Court of Justice therefore has (international) jurisdiction.


        The Enforcing Party submitted the following documents with the application for
        execution dated 22 Feb 2016 and the submission of documents dated 23 Feb
        2016:
            certified copy of the Final Award of the London Court of International
             Arbitration on Case No. 101721 dated 11 November 2014;
            LCIA Rules 1998, German and English versions;
            LCIA Rules 2014 in English;
            certified translation made by Ms. Heidi Hilty ot the Final Award of the
            London Court of International Arbitration on Case No. 101721 dated 11
            November 2014;
            list of the interpreters and translators admitted at the Liechtenstein courts
            and administrative authorities, status 1 October 2015;
            extract from the Commercial Register for Alpha Trust dated 12 Feb 2016;
            extract from the Commercial Register for CTX Treuhand AG dated 11 Feb
            2016;
            correction of the arbitral award dated 9 January 2015 plus certified
            translation made by Ms. Heidi Hilty.



    The Court has made the following considerations:

    Ad 1 .:

    The Court agrees with the above statements of the Enforcing Party and
    essentially has nothing to add.

    The subject arbitral award must be declared enforceable for Liechtenstein on
    the basis of the New York Convention on the Recognition and Enforcement of
    Foreign Arbitral Awards dated 10 Jun 1958, LGBI. No. 2011 /325.               The
    requirements of Art. IV of the NYC have been met        by  the submission of a
    certified copy of the subject arbitral award together with a certified translation
    of it made by an official/ swom translator.




    6   JN = Jurisdiktionsnonm , Jurisdiction Act

                                                                               Jehle Dec. Ex. 1 Page 013
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 9 of 18 Page ID #:122



                                                     Page 8



     Ad 2 .:

    The execution applied for by the Enforcing Party / the means for execution
    listed are admissible and are sufficiently specific in terms of Art . 33 ( 1 ) (c) EO, so
    that execution had to be granted as applied for.

    The costs of the application to declare the arbitral award enforceable and of
    the application for execution have been listed in time and essentially in the
    correct amount. A reduction in amount had to be made insofar as no
    connection surcharge of 10% is due for the application for execution , neither
    under Note 1 nor under Note 4 on tariff item 3 of the RATVO7 .


                                        Princely Court of Justice
                                       Vaduz, on 24 February 2016
                                          Mag. Konrad Lanser
                                             Princely Judge

    [seal:]
    PRINCELY COURT OF JUSTICE

                                                                       For correct issuing

                                                                           [ signature ]
                                                                          Iris Feuerstein




    7 RATVO    = Rechtsanwaltstarifverordnung , Ordinance on Lawyers ' Tariffs


                                                                                           Jehle Dec. Ex. 1 Page 014
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 10 of 18 Page ID #:123



                                         Page 9




     Appeal
     This order may be appealed to the Princely Court of Appeal in Vaduz
     ( Furstliches Obergericht ] within the unextendable term of 14 days from service.
     The appeal must be submitted in writing in duplicate with the Princely Court of
     Justice ( Furstliches Landgericht ) but may also be deposited orally. The appeal
     must include a specific statement to what extent the order is contested; a
     specific and brief list of the grounds of contestation ( grounds for appeal); the
     actual pleadings and the evidence that is to demonstrate the correctness of
     the grounds for appeal; and a statement as to whether a cancellation or
     modification of the contested order is applied for, and if the latter, what
     modification ( appeal application ) .




                                                                      Jehle Dec. Ex. 1 Page 015
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 11 of 18 Page ID #:124



                                   FljRSTENTUM LIECHTENSTEIN
                                         FORSTLICHES
                                   LANDGERICHT
                                                                       Aktenzeichen bitte immer anfuhren
                                                                                   08 EX.2016.839
                                                                                            ON 4

                          BESCHLUSS
                    EXEKUTIONSBEWILLIGUNG

  Rechtssache

  Antragsteller /Betreibende Partei:          Vitaly Ivanovich Smagin,
                                              REDACTED
                                              REDACTED      Moskau
                                                                                               (
                                              vertreten durch Advocatur Seeger,Frick
                                              & Partner AG, Rechtsanwalte,
                                              Kirchstrasse 6, 9494 Schaan

  Antragsgegner / Verpflichtete Partei:       1. Ashot YEGIAZARYAN ,
                                                 REDACTED          Beverly Hills,
                                                 USA-90201 California

  Antragsgegner:                              2. KALKEN Holdings Ltd.,
                                                 15 Agiou Pavlou Street, LEDRA House,
                                                 CY-1105 Nikosia, Zypern


  1.   Der Schiedesspruch des London Court of International Arbitration (LCIA ),
       London, Grossbritannien, vom 11 . November 2014 (berichtigt mit
       Entscheid vom 9. Januar 2015 ) zu Fall No. 101721, in der Schiedssache
       der klagenden Partei Vitaly Ivanovich SMAGIN, REDACTED
       REDACTED     Moskau, Russland, gegen die beklagten Parteien 1. KALKEN
       HOLDINGS LIMITED, 15 Agiou Paviou Street, Ledra House, Agios Andreas
       1105, Nikosia, Zypern, und 2. Ashot YEGIAZARYAN, REDACTED               ,
       Beverly Hills, California, Vereinigte Staaten von Amerika, wird fur das
       Furstentum Liechtenstein fur vollstreckbar erklart.

  2.   Aufgrund des vollstreckbaren Schiedsspruches des London Court of
       International Arbitration (LCIA), London, Grossbritannien, vom 11 .
       November 2014 (berichtigt mit Entscheid vom 9. Januar 2015) zu Fall No.
       101721, in der Schiedssache der klagenden Partei Vitaly Ivanovich
       SMAGIN, REDACTED                            Moskau, Russland, gegen




          SPANIAGASSE 1   9490 VADUZ   TELEFON + 423   -   236 61 11    TELEFAX + 423 -Jehle
                                                                                        236Dec. Ex. 1 Page 016
                                                                                             65 39
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 12 of 18 Page ID #:125




       die beklagten Parteien 1 . KALKEN HOLDINGS LIMITED, 15 Agiou Paviou
       Street, Ledra House, Agios Andreas 1105, Nikosia, Zypern, und 2. Ashot
       YEGIAZARYAN, REDACTED            , Beverly Hills, California , Vereinigte
       Staaten von Amerika
        wird    der     betreibenden        Partei. Vitaly  Ivanovich             SMAGIN,
       REDACTED                                  Moskau, Russland,
        wider die verpflichtete Partei Ashot YEGIAZARYAN, REDACTED                             ,
        Beverly Hills, California, Vereinigte Staaten von Amerika ,
       zur Hereinbringung der vollstreckbaren Forderung von
             USD 72 ' 243'000.00 (an Hauptsache), und
       •     USD 6 899701.32 (an kapitalisierten Zinsen) und
       •     GBP 2776473.68 und USD 672354.08 und RUB 2958750.00 (an
             Kosten) und
       •     weiteren Zinsen in Hohe eines vierteljahrlich aufgezinsten
             Jahreszinssatz von 8% aus USD 72 243 000.00 und USD 6 899701.32
             seit 11. November 2014 sowie
       •     der mit CHF 7 * 416.02 bestimmten Kosten des Antrages auf
             Vollstreckbarerklarung und
       •     der mit CHF 63 * 880.00 bestimmten Kosten des Exekutionsantrages,
       die Exekution bewilliat durch
       2.1     Pfandunq    der der verpflichteten Partei aufgrund seiner
               Rechtsstellung als Wirtschaftlich Berechtigter, Treugeber ,
               Begunstigter und Auftraggeber des Alpha Trusts Oder anderer
               Treuhandverhaltnisse gegen die Drittschuldner
               2.1. 1 CTX Treuhand Aktiengesellschaft als Treuhanderin des
                      Alpha Trust ( FL - 0002 - 510.771 - 1 ), c /o Dr.iur. Thomas Wilhelm,
                      Lova Center, FL - 9490 Vaduz,
               2.1.2 Dr. Thomas Martin Josef WILHELM Nikolaus Wilhelm, c /o
                     Lova - Center, FL - Vaduz;
               2.1. 3 Nikolaus Thomas WILHELM, c /o Lova - Center, FL- 9490 Vaduz
               zustehenden    Geldforderungen    und     Zahlungsanspruche,
               insbesondere Ausschuttungs - und RuckZahlungsanspruche in
               Hohe von zumindest der ausstehenden Forderung

       2.2     und Uberweisuna der gepfandeten Forderungen zur Einziehung
               bis zur Hohe der vollstreckbaren Forderung unbeschadet etwa
               friiher erworbener Rechte dritter Personen.




                                                                          Jehle Dec. Ex. 1 Page 017
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 13 of 18 Page ID #:126

                                           Seite 3




         Den Drittschuldnern wird verboten, an die verpflichtete Partei Zahlung zu
         leisten. Letzterer wird jede Verfugung uber die gepfandete Forderung
         sowie uber das fur sie bestellte Pfand insbesondere die ganzliche Oder
         teilweise Einziehung dieser Forderung untersagt. Mit Zustellung dieses
         Zahlungsverbotes an die Drittschuldner ist die bewilligte Pfandung als
         bewirkt anzusehen und zu Gunsten der vollstreckbaren Forderung der
         betreibenden Partei an der oben bezeichneten Forderung ein
         Pfandrecht erworben.

  3.     Der betreibenden Partei wird aufgetragen, binnen zwei Wochen einen
         Betrag von CHF 5 ‘ 000.00 fur die voraussichtlich anfallenden
         Ubersetzungskosten auf das Konto des Furstlichen Landgerichts bei der
         Liechtensteinische Landesbank AG, Konto - Nr. 673.468.05, zu erlegen.



                                    Begrundung:
  Mit Schriftsatz vom 22.02.2016 stellte die betreibende Partei die aus dem
  Spruch ersichtlichen Antrage. Zur Begrundung brachte sie unter anderem und
  zusammengefasst Folgendes vor:

  1.   Antrag auf Voilstreckbarerklarung

  Mit Schiedsspruch eines Drei-Richter-Senats, konstituiert nach der Schiedsordnung
  des London Court of International Arbitration (LCIA ) , vom 11. November 2014, Fall Nr.

           .                                .
  101721, wurden Ashot YEGIAZARYAN ( Yegiazaryan") und die KALKEN HOLDINGS
  LIMITED ( Kalken") solidarisch zur Zahlung folgender Betrage an den Antragsteller
  verpflichtet:

  a. Zahlung in der Hauptsache: USD 72'243'000.00;
  b. Kapitalisierte Zinsen: USD 6'899’701.32 ( das entspricht 7% Zinsen p.a. aus USD
     72' 243'000.00 vom 1. Juli 2013 bis 11. November 2014);
  c. vierteljahrlich aufgezinsten Jahreszinssatz von 8% aus USD 72'243’000.00 und USD
     6'899' 701.32 seit 11. November 2014
  d. (Partei-) Kosten: GBP 2'658'151.93 und USD 672'354.08 und RUB 2'958‘750.00
  e. ( Verfahrens-) Kosten: GBP 118'321.75.

  Auf das Schiedsverfahren waren die LCIA Schiedsregeln 1998 ( LCIA Arbitration Rules
  1998) anwendbar. Gemdss Art. 26.9 der LCIA Schiedsregeln sind SchiedssprOche
  endgultig und bindend und unterliegen daher keinem weiteren Rechtsmittelzug




                                                                         Jehle Dec. Ex. 1 Page 018
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 14 of 18 Page ID #:127




  ( siehe auch Hausmaninger in Fasching/ Konecny, Zivilprozessgesetze IV / 22§ 607 Rz
  17) .

  Der Sitz des Schiedsgerichtes war in London. Sowohl Liechtenstein (seit 7. Juli 2011) als
  auch das Vereinigte Konigreich (seit 24. September 1975) sind Mitgliedsstaaten des
  Ubereinkommens uber die Anerkennung und Vollstreckung auslandischer
  Schiedsspruche ( NYO), LGBI. Nr. 325/ 2011. Die Vollstreckbarerklarung erfolgt daher
  auf Grundiage des NYU.

  Gemass Art. IV Abs. 1 lit. a NYU ist eine gehorig ( legalisierte) Urschrift des
  Schiedsspruches Oder ein Abschrift, deren Ubereinstimmung mit einer solchen
  Urschrift ordnungsgemass beglaubigt ist, vorzulegen. Die beiliegende beglaubigte
  Kopie weist sowohl einen Stempel als auch eine Unterschrift eines dazu befugten
  Funktionars der LCIA samt Bezeichnung seiner Funktion auf:

       .
  Der , Registrar" ist gemass Art. 26.9 der LCIA-Rules 2014 (zum Zeitpunkt der
  Beglaubigung des gegenstandlichen Schiedsspruches am 12. November 2014 waren
  die LCIA-Rules 2014 [In-Kraft-Treten: 1. Oktober 2014] bereits in Kraft) das zustandige
  Organ     des    London Court          of   International Arbitration      (LCIA )  zur
  Ausstellung einer beglaubigten Kopie des originalen Schiedsspruches.

  Damit liegt ein durch die Schiedsinstitution LCIA beglaubigte Kopie i.S.d. Art. IV Abs. 1
  lit. a NYO vor ( LES 2015, 93 [96] ).

  Die Ubersetzung des Schiedsspruches stammt von Heidi Hilty. Heidi Hilty ist in der Liste
  der vor liechtensteinischen Gerichten und Verwaltungsbehorden zugelassenen
  Dolmetscher und Obersetzer i.S.d. LGBI. 2000 Nr. 15 als Ubersetzerin fur Englisch
  eingetragen. Sie ist damit einer i.S.d. Art. IV Abs. 2 NYU amtliche /beeidigte
  Ubersetzerin ( LES 2013,147 [ 151] ).

  Die Vorlage der Urschrift oder einer beglaubigten Abschrift der Schiedsvereinbarung
  nach Art. IV Abs. 1 Bst. b des New Yorker UN-Ubereinkommens uber die Anerkennung
  und Vollstreckung auslandischer Schiedsspruche ist nur nach Aufforderung durch das
  Gericht erforderlich (§ 631 Abs. 2 ZPO). Eine solche Aufforderung liegt nicht vor. Somit
  sind alle Voraussetzungen fur die Vollstreckbarerklarung erfullt.

                                                                             .
  Der Schiedsspruch wurde durch Berichtigung des Schiedspruches vom 9 Januar 2015
  textlich berichtigt, was jedoch nichts am Spruch Oder Ergebnis anderte.

  Es gibt derzeit keine Indikation, dass auch die Kalken Vermogen in Liechtenstein hat.
  Der Exekutionsantrag richtet sich daher ausschliesslich gegen Yegiazaryan. Aufgrund
  der im Schiedsurteil ausgesprochenen Solidarverpflichtung wird der Antrag auf
  Vollstreckbarerklarung auch gegen die Kalken gerichtet. Die Kalken wird daher nur in
  das Verfahren uber die Vollstreckbarerklarung als Antragsgegnerin ( § 631 ZPO), nicht
  aber in den anschliessenden Exekutionsantrag miteinbezogen.




                                                                          Jehle Dec. Ex. 1 Page 019
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 15 of 18 Page ID #:128

                                           Seite 5




  2.   Anfrag auf Bewilligung der Forderungsexekution

  Exekutionstitel und zuarunde lieaender   Anspruch


  Der gegenstandliche Exekutionsantrag richtet sich wie ausgefuhrt ausschliessliche
  gegen Yegiazaryan als verpflichtete Partei. Der Exekutionstitel ist der Schiedsspruch
  („Final Award") des London Court of International Arbitration ( LCIA) vom 11.
  November 2014, Case No. ( Fall Nr.) 101721 ) .

  Mit diesem endgultigen, bindenden und keinem weiteren Rechtsmittelzug
  unterliegenden Schiedsspruch wurde die verpflichtete Partei verurteilt, folgende
  Zahlungen an die betreibende Partei zu bezahlen:
       a. Zahlung in der Hauptsache: USD 72'243’000.00;
       b. Kapitalisierte Zinsen: USD 6'899* 701.32 (das entspricht 7% Zinsen p.a. aus USD
          72'243'000.00 vom 1. Juli 2013 bis 11. November 2014);
       c. vierteljdhrlich aufgezinsten (d.h. der Betrag ist vierteljahrlich zu A des'
          Jahreszinses zu verzinsen und diese Zinsen sind dem Kapital hinzuzuschlagen]
          Jahreszinssatz von 8% aus USD 72'243’000.00 und USD 6*899701.32 seif 11.
          November 2014
       d. ( Partei-) Kosten: GBP 2* 658* 151.93 und USD 672*354.08 und RUB 2*958*750.00
       e. ( Verfahrens-) Kosten: GBP 118* 321.75.

  Alle diese Anspruche aus dem Schiedsurteil sind umgehend und unverzuglich fallig
  ( Art. 26.9 LCIA ). Die gegenstandlichen Anspruche aus dem Schiedsurteil vom 11             .
  November 2014 sind damit langst fallig. Trotz langst eingetretener Falligkeit hat die
  verpflichtete Partei keine Zahlung geleistet.

  Exekutionsmittel

  Beantragt wird die Forderungsexekution nach Art. 217 ff. EO. Dem Verpflichteten
  ( Yegiazaryan) stehen aufgrund seiner Rechtsstellung als Wirtschaftlich Berechtigter,
  Treugeber, Begunstigter und Auftraggeber des Alpha Trusts gegen die umseits
  bezeichneten Drittschuldner als ( faktische) Treuhdnder des Alpha Trusts und einfache
  Treuhander der verpflichteten Partei Geldforderungen und Zahlungsanspruche, insb.
  AusschOttungs- und RuckZahlungsanspruche, zu. Yegiazaryan kann uber das
  Vermogen des Alpha-Trusts per Instruktion (an die Drittschuldner) nach seinem
  Gutdunken verfugen. Er kann de facto per Weisung ( an die Drittschuldner )
  uneingeschrankt Ausschuttungen aus dem Trust-Vermogen verlangen.

  Der zugrunde liegende Sachverhalt ist komplex, grOndet sich zum Teil auch auf
  Scheingeschafte und Durchgriffsanspruche. Der Antragsteller / die betreibende
  Partei nimmt deshalb davon Abstand, Einzelheiten in diesem Exekutionsantrag
  vorzutragen.

  Die betreibende Partei hat im Exekutionsverfahren die Forderung des Verpflichteten
  nur zu behaupten und die zu deren Individualisierung erforderlichen Angaben zu




                                                                         Jehle Dec. Ex. 1 Page 020
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 16 of 18 Page ID #:129




  machen; das hat der Antragsteller / die betreibende Partei getan. Bei Bewilligung
  der Forderungsexekution sind die Behauptungen der verpflichteten Partei im
  Exekutionsantrag nicht nachzuprufen. Insbesondere ist nicht zu prOfen, ob die zu
  pfandende Forderung zu Recht besteht und damit die Forderungsexekution zum
  Erfolg fuhren wird. Diese PrOfung und Feststellung erfolgt erst im Drittschuldnerprozess
                     .
  ( LES 2010, 70, u .a ) .

  Streitwertberechnuna

  Fur die Streitwertberechnung im Exekutionsverfahren sind Zinsen und Kosten bis zum
  Antragstag zu berechnen ( Art. 3, 14 RATG). Das erfoigt wie folgt:

      Spruchounkt 2;
                                                              CHF 71 '903'457.90
      Hauptsache von USD 72’243'000.00 z.K.v. 0.9953;

     Spruchpunkt 3:
                                                              CHF 6'867' 272.72
      Kapitalisierte Zinsen von USD 6'899' 701.32, das
                            .
      entspricht 7% Zinsen p a. aus USD 72’243'000.00
                                .
      vom 1 . Juli 2013 bis 11.11 2014; 1 USD = 0.9953 CHF.


     Spruchpunkt 4:                                           CHF 8' 174* 932.06
     vierteljahrlich aufgezinsten Jahreszinssatz von 8%
     aus USD 72'243’000.00 = USD 8'213'535.68 ( 1 USD =
     0.9953 CHF)

     Spruchpunkt 5:
      ( Partei-) Kosten:
                                                              CHF 4' 481 '588.95
      USD 672'354.08 ( 1 USD = 0.9953 CHF) = CHF 699'194.02

     RUB 2958750.00 ( 1 RUB = 0.01346 CHF) =
     CHF 39'831.96

     Spruchpunkt 6:
                                                              CHF 168'194.34
     ( Verfahrens-) Kosten:
     GBP 118'321.75 ( 1 GBP = 1.4215 CHF)

                                                              CHF 91 '595' 445.97
     TOTAL




                                                                          Jehle Dec. Ex. 1 Page 021
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 17 of 18 Page ID #:130

                                         Seite 7




  3.   ( Internationale) Zustandigkeit

  Einerseits haben die Drittschuldner ihren Sitz in Liechtenstein. Andererseits sind die
  Forderungen und Anspruche, welche Yegiazaryan gegenOber den Drittschuldnern
  hat, vermogensrechtliche Anspruche i.S.d. § 50 Abs. 2 JN ( LES 2008, 256, u.a.) . Die
  ( internationale) Zustandigkeit zu Gunsten des Furstlichen Landgerichts liegt deshalb
  vor.


  Mit dem Exekutionsantrag vom 22.02.2016 und der Urkundenvorlage vom
  23.02.2016 legte die betreibende Partei folgende Urkunden:
  - Beglaubigte Kopie des Final Awards des London Court of International
    Arbitration zu Case No. 101721 vom 11 . November 2014;
  - LCIA Rules 1998 in deutscher und englischer Version;
  - LCIA Rules 2014 in englischer Sprache;
  - Durch Frau Heidi Hilty angefertigte, beglaubigte Ubersetzung des Final
    Awards des London Court of International Arbitration zu Case No. 101721
             .
    vom 11 November 2014;
  - Liste der vor liechtensteinischen Gerichten und Verwaltungsbehorden
    zugelassenen Dolmetscher und Gbersetzer, Stand 1 . Oktober 2015;
  - Handelsregisterauszug des Alpha Trusts vom 12.02.2016;
  - Handelsregisterauszug der CTX Treuhand AG vom 11.02.2016;
  - Berichtigung des Schiedsurteils vom 9. Januar 2015 samt durch Frau Heidi
    Hilty angefertigte, beglaubigter Ubersetzung.


  Das Gericht hat folqendes erwoaen:

  Zu 1.:

  Den oben wiedergegebenen Ausfuhrungen der betreibenden Partei ist
  zuzustimmen und ist diesen im Grunde nichts hinzuzufugen.

  Die Vollstreckbarerklarung des gegenstandlichen Schiedsspruchs fur
  Liechtenstein hat auf Grundlage des New Yorker UN-Ubereinkommens uber
  die Anerkennung und Vollstreckung auslandischer SchiedssprOche vom
  10.06.1958, LGBI 2011 / 325, zu erfolgen. Die Voraussetzungen des Art. IV NY 0
  sind durch Vorlage einer beglaubigten Abschrift des gegenstandlichen
  Schiedsspruches samt einer Ubersetzung desselben durch einen
  amtlichen / beeideten Ubersetzer erfullt.




                                                                        Jehle Dec. Ex. 1 Page 022
Case 2:20-cv-11236-RGK-PLA Document 1-3 Filed 12/11/20 Page 18 of 18 Page ID #:131




      .
  Zu 2 :

  Die von der betreibenden Partei begehrte Exekution bzw. die bezeichneten
  Exekutionsmittel sind zulassig und im Sinne des Art. 33 Abs 1 lit c EO auch
  ausreichend bestimmt, sodass die Exekution wie beantragt zu bewilligen war.

  Die Kosten des Vollstreckbarerklarungsantrages und des Exekutionsantrages
  wurden rechtzeitig und im Wesentlichen richtig verzeichnet . Der Hohe nach
  war nur insofern eine Kurzung vorzunehmen, als fur den Exekutionsantrag kein
  Verbindungszuschlag von 10% gebuhrt - weder nach Anmerkung 1 noch
  nach Anmerkung 4 zu Tarifpost 3 RATVO.


                             Furstliches Landgericht
                             Vaduz, 24. Februar 2016



                               Mag. Konrad Lanser
                              Furstlicher Landrichter
                                                    Fur die Richtigkeit derAwsfertigung

                                                                 Ml
                                                               Marlis Hilti




  Rechtsmittel

  Gegen diesen Beschluss ist binnen der unerstreckbaren Frist von 14 Tagen ab
  Zustellung das Rechtsmittel des Rekurses an das Furstliche Obergericht, Vaduz,
  zulassig, Der Rekurs ist schriftlich in zweifacher Ausfertigung beim Furstlichen
  Landgericht in Vaduz einzubringen, kann aber auch mundlich zu Protokoll
                 .
  erklart werden Er hat eine bestimmte Erklarung, inwieweit der Beschluss
  angefochten wird, die ebenso bestimmte kurze Bezeichnung der Grunde der
  Anfechtung (Rekursgrunde), das tatsachliche Vorbringen und die
  Beweismittel, durch welche die Wahrheit der Rekursgrunde erwiesen werden
  kann, und die Erklarung, ob die Aufhebung Oder Abanderung des Beschlusses
  und gegebenenfalls welche beantragt werde (Rekursantrag) zu enthalten              .


                                                                     Jehle Dec. Ex. 1 Page 023
